MONTGOMERY, Judge,
Concurring and Dissenting.
I agree with the conclusion that the trial court erred in ruling that the appellants’ posttrial motions were untimely. However, I would not address the merits of those post-trial claims for the first time on this appeal. I believe the claim that the verdict amount was improper requires a factual review which should be considered initially by the trial court, rather than by our court. See, Lanard & Axilbund v. Muscara, 394 Pa.Super. 251, 575 A.2d 615 (1990). Accordingly, I would remand this case to the trial court to allow it to address the merits of the appellants’ post-trial motions.